DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 – 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has amended the claims to include the limitation “independently operating each wheel” and “operated” or “operating”.  These terms are not supported by the specification or the applicant fails to point out where these terms are supported in the disclosure.  The terms “operating”, “operation” and “operated” are broader than the original term “rotating” and “rotation” or any term having their root word.  The term “to operate” not only involves rotating, but any other action one can think of, such as “rotating about a horizontal axis”, “braking”, “sliding”, “slipping”, etc.  Therefore, the claims include broadening new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the wheels" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear as to which wheel are referenced (front wheels, braked wheel, etc.).
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over patent number US 9,538,706 B2 to Haun, in view of patent number US 10,638,661 B2 to Kawai et al. (hereinafter referred to as Kawai).

Regarding claim 17, Haun discloses a method for completing a zero radius turn for a wheeled vehicle comprising the steps of:
	a. independently operating each wheel of a front wheeled axle to rotate the wheels about a vertical axis in one of a left and right direction, respectively (Col. 1, Lns. 55 – 58); 
	c. independently driving each wheel of the front wheeled axle to rotate about a horizontal axis, respectively (inherent in zero-turn radius, Col. 2, Lns. 11 – 15); and
	d. wherein each of the front wheels are operated independent of each other and independent of the rear wheels (independently pivoted; Col. 1, Lns. 55 – 58). 
	
	However, Haun does not disclose:
	b. braking a left wheel of a rear wheeled axle in response to operating each of the wheels of the front wheeled axle in a right direction and braking the right wheel of the rear wheeled axle in response to operating each of the wheels of the front wheeled axle in a left direction; and
	d. independently driving the unbraked wheel of the rear wheeled axle to rotate the wheel about a horizontal axis, wherein each of the front wheels are operated independent of each other and independent of the rear wheels.

	Kawai discloses riding type vehicle and method for completing a zero radius turn, comprising the step of:
	b. braking a left wheel (wheel 12) of a rear wheeled axle in response to operating each of the wheels of the front wheeled axle in a right direction (as in Fig. 14) and braking the right wheel (wheel 12) of the rear wheeled axle in response to operating each of the wheels of the front wheeled axle in a left direction (as in Fig. 14); and
	d. independently driving the unbraked wheel of the rear wheeled axle to rotate the wheel about a horizontal axis (where only one wheel of the left and right wheels 12 and 13 rotates…the other wheel is stopped; Col. 26, Lns. 64 – 67; indicates turning to the left or right when either the left or right rear wheels are stopped, Col. 26, Lns. 64 – 67).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide the above braking steps, disclosed by Kawai to provide a braking function and a tight zero turn radius.

Regarding claim 18, Haun, modified by Kawai, discloses the method for completing a zero radius turn as defined in claim 17. Haun does not further disclose:
	wherein:
	c. said independently driving each wheel of the front wheeled axle step includes driving the wheels in a forward direction; and 
	d. said independently driving the unbraked wheel of the rear wheeled axle step includes driving the wheels in a reverse direction.

However, Kawai further discloses further wherein:
	c. said independently driving each wheel of the front wheeled axle step includes driving the wheels in a forward direction (as shown in Fig. 14); and 
	d. said independently driving the unbraked wheel of the rear wheeled axle step includes driving the wheels in a reverse direction (where only one wheel of the left and right wheels 12 and 13 rotates…the other wheel is stopped; Col. 26, Lns. 64 – 67; indicates turning to the left or right when either the left or right rear wheels are stopped, Col. 26, Lns. 64 – 67).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide independent driving of the rear wheels to better control turning and tighten the zero-radius turn.

Regarding claim19, Haun discloses a method for completing a zero radius turn for a wheeled vehicle comprising the steps of: 
	a. independently operating each wheel of a front wheeled axle to rotate the wheels about a vertical axis in one of a left and right direction, respectively (Col. 1, Lns. 55 – 58); 
	c. independently driving each wheel of the front wheeled axle to rotate about a horizontal axis, respectively, to drive the wheels in a forward direction (independently pivoted; Col. 1, Lns. 55 – 58 and Col. 2, Lns. 11 – 15).

However, Haun does not further disclose; 
	b. braking a left wheel of a rear wheeled axle in response to operating each of the wheels of the front wheeled axle in a right direction and braking the right wheel of the rear wheeled axle in response to operating each of the wheels of the front wheeled axle in a left direction; and
	d. independently driving the unbraked wheel of the rear wheeled axle to rotate the wheel about a horizontal axis in a reverse direction, wherein each of the front wheels are operated independent of each other and independent of the rear wheels; and 
	e. driving the vehicle from a first angle and path directly to any other angle and path without passing through the origin of the first angle and path.

Kawai discloses:	
	b. braking a left wheel (wheel 12) of a rear wheeled axle in response to operating each of the wheels of the front wheeled axle in a right direction and braking the right wheel (wheel 13) of the rear wheeled axle in response to operating each of the wheels of the front wheeled axle in a left direction (as shown in Fig. 14); and
	d. independently driving the unbraked wheel of the rear wheeled axle to rotate the wheel about a horizontal axis in a reverse direction, wherein each of the front wheels are operated independent of each other and independent of the rear wheels (as shown in Fig. 14); and 
	e. driving the vehicle from a first angle and path directly to any other angle and path without passing through the origin of the first angle and path (where only one wheel of the left and right wheels 12 and 13 rotates…the other wheel is stopped; Col. 26, Lns. 64 – 67; indicates turning to the left or right when either the left or right rear wheels are stopped, Col. 26, Lns. 64 – 67).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to configure Haun’s vehicle with the braking function above, to enhance the efficiency of the vehicle by ensuring tighter turns.

Response to Arguments
Applicant's arguments filed July 21, 2022 regarding amended claims 17 – 19 have been fully considered and are persuasive.  However, amended claims 17 – 19 are now rejected as unpatentable over Haun, in view of Kawai.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/Examiner, Art Unit 3611            
/KEVIN HURLEY/Primary Examiner, Art Unit 3611